Mr. Justice Wilkin delivered the opinion of the .court: This is an appeal from a judgment of the Appellate Court affirming a judgment of the circuit court of Cook county, in favor of appellee, against appellant, for the sum of $3000, for a personal injury alleged to have been received, while a passenger, from the negligence of the servants on one of its street car lines. The theory of plaintiff’s case, set up in the various counts of her declaration, is, that the car from which she was attempting to alight was suddenly jerked or started, throwing her to the ground, causing her injury. The principal controversy upon the trial was whether or not the car was suddenly jerked as alleged, and on that question numerous witnesses were examined by the respective parties. It is contended by appellant that the verdict of the jury is contrary to the clear preponderance of the testimony, and some argument is adduced in support of that contention, seemingly ignoring the fact that this court is not at liberty to review the action of the Appellate Court in that regard. It is insisted that the court erred in refusing to allow a witness named Aldrich to answer certain questions intended to impeach a witness for the plaintiff, John South-wick, her father. The object of the questions was to show that Southwick had made statements to Aldrich, which the former denied having made. It does not appear that Southwick did deny having made the statements to Aldrich in the manner indicated, by the questions propounded to him. Moreover, the questions were not as to facts material to the case. We think there was no error in refusing the proposed evidence. The error most relied upon for a reversal of the judgment below is, that the court permitted counsel for the plaintiff to make improper remarks to the jury. We have examined that part of the record, and are of the opinion that, as said by the Appellate Court, while counsel did not confine his remarks to the proper limit of the facts of the case, no such objections, rulings of the court and exceptions were preserved as entitles the appellant to have that question ruled upon here. All that is shown is, that during the speech of counsel for the plaintiff to the jury one of the attorneys for the defendant repeatedly said, “I take exception to that statement,” “Exception to that statement,” and “Exception,” etc., and to perhaps three of such remarks the court said, “Let the exception be noted,” or “Note the exception.” These remarks, -both by counsel and the court, amounted to nothing as showing error in the record. The court made no ruling upon any objection to the statements of counsel. Marder, Luse & Co. v. Leary, 137 Ill. 319. No reversible errors of law appearing in this record, the judgment of the Appellate Court will be affirmed. Judgment affirmed.